[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff's complaint asked for interest as provided by law. This court did not address that issue in its written memorandum of decision granting judgment for plaintiff, and plaintiff now asks for said interest under C.G.S. § 37-3a.
The statute provides that after judgment in a civil action a court may allows the recovery of interest "as damages for the detention of money after it becomes payable." This has been interpreted to be limited to CT Page 16180 situations where the retention was "wrongful." Cecio Bros., Inc. v.Feldman, 161 Conn. 265, 275.
The damages here were uncertain until this court entered judgment. Thus the defendant did not wrongfully withhold the full amount found to be due. This case is a good example of the reason that courts lean to cases where the debt is liquidated to decide interest due under our statute even though it is not necessarily controlling. Slattery v. Maykut,176 Conn. 147, 155. Foley v. Huntington Co., 42 Conn. App. 712, 739, cert. denied, 239 Conn. 931.
The court, in its discretion cannot find that the "demands of justice" here require prejudgment interest and thus none is awarded.
Norris L. O'Neill, J.